Citation Nr: 0920186	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  02-06 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND


The Veteran had active military service from January 1968 to 
January 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO). 

The Veteran seeks service connection for hypertension, 
including as secondary to diabetes mellitus, type II.

Service treatment records (STRs) contain a December 1967 
enlistment examination report that indicated that the 
Veteran's blood pressure was 110/76.  Subsequent blood 
pressure readings dated in August 1972, June 1975, August, 
1975, April 1977, February 1983, September 1983, March 1983, 
November 1983, April 1984, June 1984, and October 1985 
revealed the following blood pressure readings: 140/90; 
120/80; 120/84; 138/88 (right arm), 134/80 (left arm); 140/84 
(recumbent), 136/88 (sitting); 130/80; 110/68; 110/78; 
110/76; 120/70; and 140/90 (resting), 190/96 (after 
exercise), and 130/90.  In May 1981, hypertension screeing 
was conducted.  At that time, the blood pressure reading was 
120/78.  In October 1985, he was diagnosed as having 
borderline hypertension.  During a retirement examination 
dated in October 1987 the Veteran's blood pressure was 
128/86.  

In April 1995 the Veteran was accorded a compensation and 
pension (C&P) general examination.  The examiner reports that 
the claims file was not reviewed pursuant to this 
examination.  During the examination the Veteran denied 
having diabetes mellitus or hypertension.  Physical 
examination revealed blood pressure readings of 140/100 while 
sitting, 130/100 recumbent, and 130/100 while standing.  
Diagnosis was hypertension, systemic, presently untreated.  

In September 2007 the Veteran was accorded a fee-basis 
examination.  During the examination the Veteran reported 
having a history of hypertension for ten years.  Blood 
pressure readings were 170/80, 160/78, and 170/90.  Diagnosis 
was essential hypertension.  The examiner opined that the 
hypertension was not a secondary condition of diabetes 
mellitus.  No opinion as to a direct basis was provided.  In 
light of the diastolic blood pressure readings in service, 
the examination is insufficient.  The Veteran should 
therefore be accorded a new examination.  

Case law provides that once the Secretary undertakes to 
provide an examination, even if not statutorily obligated to 
do so, he must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty 
to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (holding that the examiner "must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed examination").  Since the claims 
file is being returned it should be updated to include VA 
treatment records compiled since April 2007.  See 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Augusta VAMC dating from April 2007, to 
the present including any ophthalmology 
examinations.  If no further treatment 
records exist, the claims file should 
be documented accordingly.

2.  The Veteran should also be afforded a 
VA examination to ascertain the nature 
and etiology of his currently diagnosed 
hypertension.  The claims folder and a 
copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report 
that the claims folder and the remand 
have been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time, and include in 
the examination report.

In particular, the examiner is asked to 
express an opinion as to whether the 
currently diagnosed hypertension is at 
least as likely as not (i.e., 50 percent  
or greater possibility) related to the 
Veteran's military service.  In the 
alternative, the examiner should indicate 
whether the Veteran's hypertension is at 
least as likely as not caused by his 
service-connected diabetes mellitus, type 
II.  If the examiner finds that 
hypertension is not caused by the 
diabetes, the examiner should opine as to 
whether the condition is aggravated 
(i.e., permanently worsened) by the 
diabetes.  The examiner must provide a 
complete rationale for any stated 
opinion. 

3.  After any further development 
deemed necessary, readjudicate the 
issues on appeal.  If any benefit 
sought remains denied, the Veteran and 
his representative should be furnished 
a supplemental statement of the case, 
which considers the evidence submitted 
by the Veteran directly to the Board, 
in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




